DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The cited reference is of record in the IDS; therefore, no PTO-892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the material of claim 3.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Thompson (US 2003/0059647) teaches a hole transporting layer comprises an organic matrix doped with a metal complex (paragraph 12).
Thompson fails to teach, suggest or offer guidance that would render it obvious to modify the metal complex to include a cyclopentadienyl ligand as required by independent claim 3.
Claims 3-4 and 103-109 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY D CLARK/Primary Examiner, Art Unit 1786